Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 22, 2021. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on September 22, 2021 have been fully considered but they are not persuasive. 

Applicant argues the cited references fail to teach multi-splitting a leaf-page node into the more than two subnodes.

Applicant argument is not persuasive. Graefe teaches a node splitting technique (paragraph [0077], fig. 3 and fig. 6). Note that whether it call leaf node or parent node or grandparent node the splitting technique is same. For example, see fig. 3 where the node 305 has been splinted four nodes. Therefore, applicant argument is not persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12, 14-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandre et al. (Pub. No. : US 20120197900 A1) in the view of Graefe (Pub. No. : US 20080086470 A1)

As to claim 1 Mandre teaches a database-management system (DBMS) comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for multi-page splitting of a database index, the method comprising:
receiving, by the DBMS, a notification that one or more entries must be added to a leaf-page node of a hierarchical database index (Paragraphs [0035], ),
where each entry in the leaf-page node is a pointer to a distinct database value stored in a first column of a first table of a database managed by the DBMS (Paragraph [0038]), and 
where the distinct values fall within a first range of values (Paragraph [0035]).
Mandre does not explicitly disclose but Graefe teaches 
determining, by the DBMS, that the leaf-page node should be multi-split, where multisplitting a non-empty leaf node of the index comprises replacing the non-empty leaf node with more than two subnodes and distributing the entries in the non-empty leaf node among the more than two subnodes (Paragraph [0077]);
dividing the first range of values, by the DBMS, into a set of contiguous, nonoverlapping subranges, where each subrange of the set of subranges is assigned to a corresponding subnode of the more than two subnodes (Paragraph [0080]);
multi-splitting, by the DBMS, the leaf-page node into the more than two subnodes (Paragraph [0077]); and 
migrating, by the DBMS, each entry in the leaf-page node to a distinct subnode of the more than two subnodes, where each distinct subnode of the more than two subnodes receives entries that point to stored database values that fall within a subrange assigned to the distinct subnode (Paragraphs [0075], [0082]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mandre by adding above limitation as taught by Gracfe to improve performance (Graefe, paragraph [0046]).

As to claim 3 Mandre together with Graefe teaches a DBMS according to claim 1. Graefe teaches where the determining that the leaf-page node should be multi-split is performed as a function of a frequency with which the leaf-page node has been split in the pas (Paragraph [0077]).

As to claim 5 Mandre together with Graefe teaches a DBMS according to claim 1. Mandre teaches where a total number of the more than two subnodes is determined as a function of relative frequencies with which leaf pages that contain pointers to values stored in the first column are split (Paragraph [0038]).

As to claim 6 Mandre together with Graefe teaches a DBMS according to claim 1. Mandre teaches where each distinct value is a numerically encoded representation of an alphanumeric string; and where determining a number of numeric encoded representations occurring between two alphanumeric values comprises an adjustment to account for discontinuities a sequence of numeric representations specified by a code page of the numeric encoding (Paragraph [0034]).

As to claim 7 Mandre together with Graefe teaches a DBMS according to claim 1. Mandre teaches identifying, by the DBMS, that multiple sequential data values have in the past been simultaneously added to the first column by a single set of INSERT operations; and specifying, by the DBMS, as a function of the identifying, that the first range of values should not be split evenly among the more than two subranges (Paragraph [0034]).

As to claim 8 Mandre together with Graefe teaches a DBMS according to claim 1. Graefe teaches receiving, by the DBMS, a second notification that a second set of one or more entries must be added to an existing leaf-page node of the hierarchical database index, identifying, by the DBMS, that a number of entries in the existing leaf-page node will exceed an initial threshold value after the addition of the second set of one or more entries; and marking, by the DBMS, in response to the identifying, the existing leaf-page node as being registered (Paragraph [0027]).

	As to claims 10, 12, 14-16, 18, 20, they have similar limitations as of claims 1, 3, 5-8, above. Hence, they are rejected under the same rational as of claims 1-9 above.

	2, 4, 9, 11, 13, 17, and 19 rejected based on the respective dependency.

Allowable Subject Matter
Claims 2, 4, 9, 11, 13, 17, and 19 allowable over the prior art record, as prior arts of record fails to teach these claims limitations. 

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169